USCA11 Case: 22-10915      Date Filed: 09/19/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10915
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RAYNALDO RAY QUIROGA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:21-cr-00066-SPC-NPM-1
                   ____________________
USCA11 Case: 22-10915        Date Filed: 09/19/2022    Page: 2 of 7




2                      Opinion of the Court               22-10915


Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Disguised as a sheriff deputy, Raynaldo Ray Quiroga
robbed a pawn shop and absconded with six firearms. One of those
firearms was a Smith & Wesson M&P15-22, a semiautomatic
weapon capable of accepting a large capacity magazine. A jury con-
victed Quiroga on four separate criminal counts, and the district
court sentenced him to 480 months’ imprisonment. Quiroga now
appeals that sentence, arguing that because he did not use the
Smith & Wesson M&P15-22 to commit the robbery, his crimes did
not “involve[]” a semiautomatic firearm capable of accepting a
large capacity magazine, as required by United States Sentencing
Guidelines Manual § 2K2.1(a). Quiroga also contends that the rule
of lenity precluded the district court from relying on Section
2K2.1(a) because the term “involved” is ambiguous. Based on these
alleged errors, Quiroga concludes that the district court imposed a
procedurally unreasonable sentence. But Quiroga ignores the
Guidelines’ plain text and its application to his crimes. Moreover,
because Section 2K2.1(a) is not ambiguous, the rule of lenity is in-
applicable. Accordingly, we affirm.
                              I.

      On May 19, 2021, Quiroga, dressed as a sheriff deputy, fol-
lowed an accomplice into a local pawnshop and pretended to look
for someone. He then drew a Glock 21 pistol from his duty belt,
USCA11 Case: 22-10915         Date Filed: 09/19/2022    Page: 3 of 7




22-10915               Opinion of the Court                         3

racked it, and pointed it at the two shop clerks working that day.
After ordering the clerks to the floor and restraining them, Quiroga
removed six firearms from the shop safe. He escorted his accom-
plice out of the shop and fled the scene with the firearms. One of
the firearms taken was a Smith & Wesson M&P15-22, a semiauto-
matic weapon capable of accepting a large capacity magazine.
       The government charged Quiroga with (1) Hobbs Act rob-
bery in violation of 18 U.S.C. § 1951; (2) brandishing a firearm in
furtherance of the Hobbs Act robbery in violation of 18 U.S.C. §
924(c)(1)(A)(ii); (3) possessing a stolen firearm in violation of 18
U.S.C. §§ 922(j) and 924(a)(2); and (4) possessing a firearm as a con-
victed felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). A
jury convicted him on all four counts.
       At sentencing, the district court applied an enhancement,
which increased the base offense level to 22, because Quiroga’s “of-
fense involved a [] semiautomatic firearm that is capable of accept-
ing a large capacity magazine,” namely, the Smith & Wesson
M&P15-22. See U.S.S.G. § 2K2.1(a)(3). Quiroga objected to the en-
hancement, arguing that he committed the crime at issue with the
Glock 21, which is not capable of accepting a large capacity maga-
zine. After overruling the objection and considering factors not rel-
evant to this appeal, the district court set Quiroga’s total offense
level to thirty-eight and sentenced him to 480 months’ imprison-
ment. Quiroga filed a timely notice of appeal.
USCA11 Case: 22-10915        Date Filed: 09/19/2022     Page: 4 of 7




4                      Opinion of the Court                22-10915

                               II.

       We review questions of law arising under the Guidelines, as
well as the district court’s application of the Guidelines, de novo.
United States v. Williams, 431 F.3d 767, 769 (11th Cir. 2005); United
States v. Gordillo, 920 F.3d 1292, 1297 (11th Cir. 2019). “[B]y re-
viewing whether, among other things, the District Court miscalcu-
lated the guideline range,” we ensure the procedural reasonable-
ness of an imposed sentence. United States v. Fox, 926 F.3d 1275,
1278 (11th Cir. 2019).
                               III.

        On appeal, Quiroga advances two principal arguments.
First, he argues that his sentence is procedurally unreasonable be-
cause the weapon used to commit the offense, the Glock 21, cannot
accept a large capacity magazine. Second, Quiroga contends that
Section 2K2.1(a)(3) is ambiguous because neither the Guidelines
nor decisions applying the enhancement at issue specify what it
means for a crime to have “involved” a firearm capable of accepting
a large capacity magazine—he therefore urges us to resolve the
supposed ambiguity in his favor based on the rule of lenity. We
address each issue in turn.
 A.     The district court imposed a procedurally reasonable sen-
                              tence.

      The crux of Quiroga’s appeal rests on the procedural reason-
ableness of his sentence. He argues that, because he used a Glock
USCA11 Case: 22-10915        Date Filed: 09/19/2022     Page: 5 of 7




22-10915               Opinion of the Court                        5

21, a weapon incapable of accepting a large capacity magazine, to
commit Hobbs Act robbery, the district court should not have con-
sidered the Smith & Wesson M&P15-22 during sentencing. We dis-
agree.
       This Court derives a guideline’s meaning “first from its plain
language and, absent ambiguity, no additional inquiry is neces-
sary.” United States v. Mandhai, 375 F.3d 1243, 1247 (11th Circ.
2004). A base offense level of twenty-two is appropriate for unlaw-
ful possession of a firearm if “the offense involved a [] semiauto-
matic firearm that is capable of accepting a large capacity maga-
zine.” U.S.S.G. § 2K2.1(a)(3) (emphasis added).
       We agree with Quiroga that the Guidelines nowhere define
“involved,” and our case law has not squarely addressed the term’s
scope. We thus defer to the word’s plain meaning. Mandhai, 375
F.3d at 1247. To “involve” is to “include within its folds or ramifi-
cations; to contain, imply.” Oxford English Dictionary (online ed.).
In short, the definition is quite broad.
       We need not address whether Quiroga’s robbery offense
“involved” a gun with a large-capacity magazine because there is
no question that the enhancement applied to his possession of-
fenses. Compare U.S.S.G. § 2K2.1 (describing base offense level
computation for offenses involving “Unlawful Receipt, Possession,
or Transportation of Firearms or Ammunition” and “Prohibited
Transactions Involving Firearms or Ammunition”) (emphasis
added) with id. § 2B3.1 (describing base offense level computation
for offenses involving “Robbery”) (emphasis added). Here,
USCA11 Case: 22-10915         Date Filed: 09/19/2022      Page: 6 of 7




6                       Opinion of the Court                 22-10915

Quiroga stole the firearms that were the basis of his possession of-
fenses, and one of those firearms was the Smith & Wesson M&P15-
22. The district court correctly applied Quiroga’s sentencing en-
hancement under Section 2K2.1(a)(3) because his firearms-posses-
sion crimes (counts three and four) undoubtedly “involved,” based
on that term’s plain meaning, a semiautomatic firearm capable of
accepting a large capacity magazine—the Smith & Wesson
M&P15-22 that was the fruit of his robbery. Therefore, the district
court did not miscalculate the guidelines advisory range and im-
posed a procedurally reasonable sentence.
              B.     The rule of lenity does not apply.

      Quiroga also argues that the rule of lenity applies to this case
because the word “involved” in Section 2K2.1 is ambiguous and
not defined in the Guidelines. Again, we disagree.
       The rule of lenity is a substantive canon of statutory con-
struction “requir[ing] courts to construe ambiguous criminal stat-
utes narrowly in favor of the accused.” United States v. Wright, 607
F.3d 708, 716 (11th Cir. 2010) (Pryor, J., concurring). It applies both
to statutes and the Guidelines. United States v. Jeter, 329 F.3d 1229,
1230 (11th Cir. 2003).
      But the canon presupposes ambiguity—none exists here. As
previously noted, the district court applied Quiroga’s sentencing
enhancement for his firearms-possession convictions, not the
Hobbs Act robbery. Whether the robbery “involved” the Smith &
Wesson M&P15-22 is immaterial because his ultimate criminal
USCA11 Case: 22-10915       Date Filed: 09/19/2022   Page: 7 of 7




22-10915              Opinion of the Court                      7

possession of that firearm, for which a jury convicted him, une-
quivocally “involved a [] semiautomatic firearm that is capable of
accepting a large capacity magazine.” U.S.S.G. § 2K2.1. Accord-
ingly, the rule of lenity is inapposite.
                             IV.

       To cinch the matter, the district court imposed Quiroga’s
sentencing enhancement under Section 2K2.1 for his firearms-pos-
session crimes. That enhancement comported with the Guidelines
and was procedurally reasonable. Moreover, the rule of lenity does
not apply to this case because Section 2K2.1 is not ambiguous. The
judgment below is AFFIRMED.